The Disciplinary Review Board having filed with the Court its decision in DRB
*28417-213 concluding that as a matter of final discipline RAVINDER SINGH BHALLA of HACKETTSTOWN, who was admitted to the bar of this State in 1999, should be censured for violating RPC 1.15(a) (failure to safeguard funds); RPC 1.15(b) (failure to promptly deliver to a third person funds that the person is entitled to receive) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RAVINDER SINGH BHALLA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **465ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.